 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11 SECURITIES AND EXCHANGE                      Case No. 4cv2002- JAH (WVG)
12
   COMMISSION,
                                                ORDER GRANTING MOTION FOR
13
                                   Plaintiff,   DISBURSEMENT OF FUNDS IN THE
                                                COURT’S REGISTRY
14
     v.

15
     PETER J. O’BRIEN, et al.,

16
                                Defendants.

17         On March 13, 2020, Plaintiff Securities and Exchange Commission (“SEC”)
18
     filed a Motion for Disbursement of Funds paid to the Clerk of Court by Defendant
19
     Peter J. O’Brien, which are currently deposited in the Court’s Registry (“CRIS”). Upon
20

21 consideration of the motion, pursuant to Local Rule 67.1(d), Plaintiff’s motion is

22
     GRANTED.
23
            IT IS HEREBY ORDERED:
24

25         1. The Clerk of the Court shall disburse to the SEC all funds paid to the Clerk
26
              of Court by Defendant Peter J. O’Brien that are presently being held in the
27

28
              CRIS, together with all interest accrued thereon, by issuing a check payable
 1           to the “United States Securities and Exchange Commission” and mail the
 2           check to the following address: Enterprise Services Center, Accounts
 3
             Receivable Branch, 6500 South MacArthur Boulevard, Oklahoma City,
 4

 5           Oklahoma 73169.
 6
          2. Upon receipt of such funds, the SEC shall remit the funds to the United States
 7
             Treasury.
 8

 9        IT IS SO ORDERED.
10

11
     DATED: March 13, 2020
12
                                                 __________________________
13                                               Hon. John A. Houston
14                                               United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
